Exhibit 10.1

 

FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement (the “Amendment”) is entered
into as of February 19, 2015 (the “First Amendment Date”) by and between SQUARE
1 BANK (“Bank”) and VIVEVE, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of September 30, 2014 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.     Neither party is in breach of the Agreement.

 

2.     Viveve B.V., a Dutch corporation, is a Subsidiary of Borrower, as that
term is defined in the Agreement.

 

3.     Section 2.1(b) of the Agreement is amended to read as follows:

 

(b)      Term Loan. Subject to and upon the terms and conditions of this
Agreement, Bank agrees to make Term Loans to Borrower in an aggregate principal
amount not to exceed Five Million Dollars ($5,000,000) in three tranches, as
follows:

 

(i)     Tranche 1. Borrower shall request a Term Loan under Tranche 1 in the
principal amount of Two Million Five Hundred Thousand Dollars ($2,500,000) as of
the Closing Date. The Tranche 1 Advance shall be used to repay Borrower’s
indebtedness to Oxford Finance LLC. Bank will credit any proceeds remaining
after that payment to Borrower’s account with Bank.

 

(ii)     Tranche 2. Borrower may request a Term Loan or Term Loans under Tranche
2 in the principal amount of up to One Million Five Hundred Thousand Dollars
($1,500,000), of which (A) $500,000 is available on the First Amendment Date and
(B) $1,000,000 is available at any time during the period beginning on the date
that (1) Borrower has provided evidence acceptable to Bank of at least 50%
enrollment in the OUS Clinical Trial no later than March 9, 2015 and (2)
Borrower has provided documentation acceptable to Bank relating to a forthcoming
equity round or Bank has had a favorable call with 5am Ventures related to an
additional investment in Borrower, in each case relating to an equity financing
expected to close by April 15, 2015. The proceeds of the Tranche 2 Advances
shall be used for general working capital purposes and for capital expenditures.

 

(iii)     Tranche 3. Borrower may request a Term Loan or Term Loans under
Tranche 3 in the principal amount of up to One Million Dollars ($1,000,000) at
any time during the period 1) beginning on the date that Borrower has provided
evidence acceptable to Bank of (a) positive interim 3-month results from the OUS
Clinical Trial and 2) ending on June 30, 2015.  The proceeds of the Tranche 3
Advances shall be used for general working capital purposes and for capital
expenditures.

 

(iv)     Borrowing Notice. When Borrower desires to obtain a Term Loan, Borrower
shall notify Bank (which notice shall be irrevocable) by electronic mail or
facsimile transmission, to be received no later than 3:30 p.m. Eastern Time on
the Business Day prior to the date on which the Term Loan is to be made.  Such
notice shall be substantially in the form of Exhibit C.  The notice shall be
signed by an Authorized Officer.

 

 
1

--------------------------------------------------------------------------------

 

  

(v)     Repayment. Interest shall accrue from the date of each Term Loan at the
rate specified in Section 2.3(a) or 2.3(b), as applicable, and shall be payable
monthly beginning on the first day of the month following each such Term Loan,
and continuing on the first day of each month thereafter for a period of twelve
(12) months (the “Interest Only Period”). The principal balance of each Term
Loan that is outstanding at the end of the applicable Interest Only Period shall
be payable in 30 equal monthly installments of principal, plus all accrued
interest, beginning on the first day of the first month following the end of the
Interest Only Period, and continuing on the same day of each month thereafter
through the Term Loan Maturity Date, at which time all amounts outstanding in
connection with such Term Loan shall be immediately due and payable. Term Loans,
once repaid, may not be reborrowed. Notwithstanding the foregoing, the Interest
Only Period for any Term Loans under Tranche 2 shall continue for a period of
twelve (12) months from the date of the first Term Loan made under Tranche 2.

 

(vi)     Prepayment. Borrower may prepay all but not less than all of the Term
Loans at any time, provided that Borrower may not reborrow any amount so
prepaid, and provided further that upon any prepayment, including any prepayment
required because of the occurrence of an Event of Default, Borrower shall pay,
in addition to all outstanding principal and accrued interest on the Term Loans
and the Final Payment, a prepayment fee equal to 2.0% of outstanding balance of
the Term Loans if the prepayment occurs within 18 months of the Closing Date.

 

4.     Section 6.7 is amended to read as follows:

 

6.7     Financial Covenants. Borrower shall satisfy the following covenants and
meet the following milestones:

 

(a)     Performance to Plan. Measured on a trailing three-month basis, Borrower
shall achieve Revenue of not less than 80% of the following: September 2015:
$430,962; October 2015: $1,129,284; November 2015: $1,849,926; and December
2015: $2,191,686. Borrower shall deliver to Bank updated projections approved by
Borrower’s Board of Directors for the next fiscal year not less than 30 days
prior to the end of Borrower’s current fiscal year.

 

(b)     OUS Clinical Trial Milestones.

 

(i)     Receive by March 31, 2015 evidence of full enrollment in the OUS
Clinical Trial.

 

(ii)    Receive by April 15, 2015 evidence of positive 3-month interim data in
the OUS Clinical Trial.

 

(iii)   Receive by January 31, 2016 evidence of positive results from the OUS
Clinical Trial.

 

(c)     Minimum Equity Event. Beginning May 1, 2015, Borrower shall receive New
Equity in an amount mutually acceptable to the Board of Directors of Borrower
and Bank before Borrower has Remaining Months Cash of 1.5 or less. “Remaining
Months Cash” means Borrower’s Cash balance divided by average trailing 3-month
Cash Burn. “Cash Burn” means an amount equal to the prior period’s Cash minus
the current period’s ending Cash that has been adjusted for any changes to Cash
as a result of borrowings and repayments of borrowings, proceeds from the sale
of equity and the exercise of stock options or warrants, and paid-in-capital and
minority interest. Before Remaining Months Cash is less than 2.5, Borrower shall
provide to Bank documents acceptable to Bank related to the New Equity or Bank
shall have had a favorable call with 5am Ventures related to an additional
investment in Borrower

 

(d)     New Equity by April 15, 2015. If Borrower receives at least $5,000,000
of New Equity by April 15, 2015, then the milestone in in Section (b)(i) above,
shall be amended to read “Receive by May 31, 2015 evidence of full enrollment in
the OUS Clinical Trial” and the milestone in Section (b)(ii) above, shall be
amended to read “Receive by June 30, 2015 evidence of positive 3-month interim
data in the OUS Clinical Trial.

 

 
2

--------------------------------------------------------------------------------

 

  

5.     Exhibit D (Compliance Certificate) attached to the Agreement is replaced
with Exhibit D attached hereto.

 

Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

 

6.     Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment. This Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment.  Executed copies of
the signature pages of this Amendment sent by facsimile or transmitted
electronically in Portable Document Format (“PDF”), or any similar format, shall
be treated as originals, fully binding and with full legal force and effect, and
the parties waive any rights they may have to object to such treatment.

 

7.     As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a)     this Amendment, duly executed by Borrower;

 

(b)     payment of an amount equal to all Bank Expenses incurred through the
date of this Amendment;

 

(c)     such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

 
3

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

VIVEVE, INC.

 

 

 

 

 

 

By:

/s/ Scott Durbin

 

       

 

Name:

Scott Durbin

 

       

 

Title:

CFO

 

 

 

 

SQUARE 1 BANK

 

 

 

 

 

 

By:

/s/ Monica Beam

 

       

 

Name:

Monica Beam

 

       

 

Title:

VP

 

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

[to be provided by Bank]

 

 

 


--------------------------------------------------------------------------------

 

  

SQUARE 1 BANK

Member FDIC

 

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

  

Name(s): VIVEVE, INC. Date: February 19, 2015        

$5,000,000

 

credited to deposit account No. _____________

         

Amounts paid to others on your behalf:

$0

 

to Square 1 Bank on account of facility fee

 

$______

 

Legal Fees

  $______   Total  

 

Upon consummation of this transaction, this document will also serve as the
authorization for Square 1 Bank to disburse the loan proceeds as stated above.

 

 

     

Signature

 

Signature

 